NEUBERGER BERMAN EQUITY FUNDS NEUBERGER BERMAN EMERGING MARKETS EQUITY FUND NEUBERGER BERMAN EQUITY INCOME FUND NEUBERGER BERMAN FOCUS FUND NEUBERGER BERMAN GENESIS FUND NEUBERGER BERMAN GUARDIAN FUND NEUBERGER BERMAN INTERNATIONAL FUND NEUBERGER BERMAN INTERNATIONAL INSTITUTIONAL FUND NEUBERGER BERMAN INTERNATIONAL LARGE CAP FUND NEUBERGER BERMAN INTRINSIC VALUE FUND NEUBERGER BERMAN LARGE CAP DISCIPLINED GROWTH FUND NEUBERGER BERMAN LARGE CAP VALUE FUND NEUBERGER BERMAN MID CAP GROWTH FUND NEUBERGER BERMAN MULTI-CAP OPPORTUNITIES FUND NEUBERGER BERMAN PARTNERS FUND NEUBERGER BERMAN REAL ESTATE FUND NEUBERGER BERMAN REGENCY FUND NEUBERGER BERMAN SELECT EQUITIES FUND NEUBERGER BERMAN SMALL CAP GROWTH FUND NEUBERGER BERMAN SOCIALLY RESPONSIVE FUND 605 Third Avenue New York, New York10158-0180 December 15, 2010 Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Dear Ladies and Gentlemen: Neuberger Berman Emerging Markets Equity Fund, Neuberger Berman Equity Income Fund, Neuberger Berman Focus Fund, Neuberger Berman Genesis Fund, Neuberger Berman Guardian Fund, Neuberger Berman International Fund, Neuberger Berman International Institutional Fund, Neuberger Berman International Large Cap Fund, Neuberger Berman Intrinsic Value Fund, Neuberger Berman Large Cap Disciplined Growth Fund, Neuberger Berman Large Cap Value Fund, Neuberger Berman Mid Cap Growth Fund, Neuberger Berman Multi-Cap Opportunities Fund, Neuberger Berman Partners Fund, Neuberger Berman Real Estate Fund, Neuberger Berman Regency Fund, Neuberger Berman Select Equities Fund, Neuberger Berman Small Cap Growth Fund and Neuberger Berman Socially Responsive Fund (each, a “Fund”) are series of Neuberger Berman Equity Funds, a Delaware statutory trust (“Trust”). You hereby agree until the date noted on Schedule A (“Limitation Period”), to forgo current payment of fees and/or reimburse annual operating expenses of each Fund’s respective Class noted on Schedule A (excluding interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses, if any, of each Fund) (“Operating Expenses”), so that the Operating Expenses of each Fund’s respective Class are limited to the rate per annum, as noted on Schedule A, of that Class’ average daily net assets (“Expense Limitation”). Each Fund agrees to repay you out of assets attributable to its respective Class noted on Schedule A for any fees forgone by you under the Expense Limitation or any Operating Expenses you reimburse in excess of the Expense Limitation, provided the repayments do not cause that Class’ total operating expenses (exclusive of interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses, if any) to exceed the respective annual rate of average daily net assets as noted on Schedule A and the repayments are made within three years after the year in which you incurred the expense. You understand that you shall look only to the assets attributable to the respective Class of the applicable Fund for performance of this Agreement and for payment of any claim you may have hereunder, and neither any other series of the Trust or class of the applicable Fund, nor any of the Trust’s trustees, officers, employees, agents, or shareholders, whether past, present or future, shall be personally liable therefor. This Agreement is made and to be performed principally in the State of New York, and except insofar as the Investment Company Act of 1940, as amended, or other federal laws and regulations may be controlling, this Agreement shall be governed by, and construed and enforced in accordance with, the internal laws of the State of New York.Any amendment to this Agreement shall be in writing signed by the parties hereto. This Agreement supersedes any prior agreement with respect to the subject matter hereof. If you are in agreement with the foregoing, please sign the form of acceptance on the enclosed counterpart hereof and return the same to us. Very truly yours, NEUBERGER BERMAN EQUITY FUNDS, on behalf of NEUBERGER BERMAN EMERGING MARKETS EQUITY FUND NEUBERGER BERMAN EQUITY INCOME FUND NEUBERGER BERMAN FOCUS FUND NEUBERGER BERMAN GENESIS FUND NEUBERGER BERMAN GUARDIAN FUND NEUBERGER BERMAN INTERNATIONAL FUND NEUBERGER BERMAN INTERNATIONAL INSTITUTIONAL FUND NEUBERGER BERMAN INTERNATIONAL LARGE CAP FUND NEUBERGER BERMAN INTRINSIC VALUE FUND NEUBERGER BERMAN LARGE CAP DISCIPLINED GROWTH FUND NEUBERGER BERMAN LARGE CAP VALUE FUND NEUBERGER BERMAN MID CAP GROWTH FUND NEUBERGER BERMAN MULTI-CAP OPPORTUNITIES FUND NEUBERGER BERMAN PARTNERS FUND NEUBERGER BERMAN REAL ESTATE FUND NEUBERGER BERMAN REGENCY FUND NEUBERGER BERMAN SELECT EQUITIES FUND NEUBERGER BERMAN SMALL CAP GROWTH FUND NEUBERGER BERMAN SOCIALLY RESPONSIVE FUND By: /s/ Robert Conti Title:President and Chief Executive Officer The foregoing Agreement is hereby accepted as of December 15, 2010. NEUBERGER BERMAN MANAGEMENT LLC By:/s/ Robert Conti Title:Executive Vice President SCHEDULE A Fund Class Limitation Period Expense Limitation Neuberger Berman Emerging Markets Equity Fund A 08/31/2014 1.50% C 08/31/2014 2.25% Institutional 08/31/2014 1.25% R3 08/31/2014 1.91% Neuberger Berman Equity Income Fund A 08/31/2014 1.16% C 08/31/2014 1.91% Institutional 08/31/2014 0.80% R3 08/31/2014 1.41% Neuberger Berman Focus Fund Trust 08/31/2014 1.50% Advisor 08/31/2021 1.50% A 08/31/2014 1.11% C 08/31/2014 1.86% Institutional 08/31/2014 0.75% Neuberger Berman Genesis Fund Trust 08/31/2014 1.50% Advisor 08/31/2021 1.50% Institutional 08/31/2021 0.85% R3 08/31/2014 1.51% Neuberger Berman Guardian Fund Trust 08/31/2014 1.50% Advisor 08/31/2021 1.50% Institutional 08/31/2014 0.75% A 08/31/2014 1.11% C 08/31/2014 1.86% R3 08/31/2014 1.36% Neuberger Berman International Fund Investor 08/31/2014 1.40% Trust 08/31/2021 2.00% A 08/31/2014 1.51% C 08/31/2014 2.26% Institutional 08/31/2014 1.15% R3 08/31/2014 1.76% Neuberger Berman International Institutional Fund Institutional 08/31/2021 0.85% Neuberger Berman International Large Cap Fund Trust 08/31/2014 1.25% Institutional 08/31/2014 0.90% A 08/31/2014 1.30% C 08/31/2014 2.00% R3 08/31/2014 1.51% Neuberger Berman Intrinsic Value Fund A 08/31/2014 1.36% Fund Class Limitation Period Expense Limitation C 08/31/2014 2.11% Institutional 08/31/2014 1.00% Neuberger Berman Large Cap Disciplined Growth Fund Investor 08/31/2015 1.11% Institutional 08/31/2014 0.75% A 08/31/2014 1.11% C 08/31/2014 1.86% R3 08/31/2014 1.36% Neuberger Berman Large Cap Value Fund Institutional 08/31/2014 0.75% A 08/31/2014 1.11% C 08/31/2014 1.86% Neuberger Berman Mid Cap Growth Fund Trust 08/31/2014 1.50% Advisor 08/31/2021 1.50% Institutional 08/31/2014 0.75% A 08/31/2014 1.11% C 08/31/2014 1.86% R3 08/31/2014 1.36% Neuberger Berman Multi-Cap Opportunities Fund Institutional 8/31/2014 1.00% A 8/31/2014 1.36% C 8/31/2014 2.11% Neuberger Berman Partners Fund Trust 08/31/2014 1.50% Advisor 08/31/2021 1.50% A 08/31/2014 1.11% C 08/31/2014 1.86% Institutional 08/31/2014 0.70% R3 08/31/2014 1.36% Neuberger Berman Real Estate Fund Trust 08/31/2021 1.50% A 08/31/2014 1.21% C 08/31/2014 1.96% Institutional 08/31/2021 0.85% R3 08/31/2014 1.46% Neuberger Berman Regency Fund Investor 08/31/2021 1.50% Trust 08/31/2021 1.25% A 08/31/2014 1.21% C 08/31/2014 1.96% Institutional 08/31/2014 0.85% R3 08/31/2014 1.46% Neuberger Berman Select Equities Fund A 08/31/2014 1.20% C 08/31/2014 1.95% Institutional 08/31/2014 0.75% Neuberger Berman Small Cap Growth Fund Investor 08/31/2021 1.30% Fund Class Limitation Period Expense Limitation Trust 08/31/2021 1.40% Advisor 08/31/2021 1.60% Institutional 08/31/2014 0.90% A 08/31/2014 1.26% C 08/31/2014 2.01% R3 08/31/2014 1.51% Neuberger Berman Socially Responsive Fund Trust 08/31/2014 1.50% Institutional 08/31/2014 0.75% A 08/31/2014 1.11% C 08/31/2014 1.86% R3 08/31/2014 1.36%
